Citation Nr: 1028206	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  94-46 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Barbara J. Cook, Esq.


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel






INTRODUCTION

The Veteran had active military service from January 1951 to 
January 1953.

This matter initially came before the Board of Veterans' Appeals 
(Board) from a September 1993 rating decision.  In November 1998, 
the Board denied service connection for PTSD.  In November 1999, 
the United States Court of Appeals for Veterans Claims (CAVC) 
vacated the November 1998 Board decision and remanded the matter.

In August 2000, the Board again denied service connection for 
PTSD, but in December 2000, the then Vice Chairman of the Board 
ordered reconsideration of the decision.  The case has since been 
considered by a panel of 3 Veterans Law Judges.  

The Board again denied service connection for PTSD in December 
2003; but in May 2005, the CAVC (in conjunction with the terms of 
a Joint Motion for Remand) vacated the Board's decision and 
remanded the case.  The Board, consistent with the joint motion, 
remanded the claim in November 2005.  Unfortunately, the remand 
instructions of the Board were not fully complied with, and it 
was necessary for the Board to remand the claim in February 2007 
and again in October 2008 for compliance.  It is noted that the 
Board advanced this appeal on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).  Unfortunately, the Veteran passed away before a decision 
could be rendered.


FINDING OF FACT

The Veteran died in June 2010, before the Board could issue a 
decision in this appeal.




CONCLUSION OF LAW

Because of his death, the Board has no jurisdiction to adjudicate 
the merits of his claim.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In July 2010, the Veteran's representative advised the Board that 
the Veteran died in June 2010.  As a matter of law, appellants' 
claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 
1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
Veteran's death and, therefore, must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
20.1302 (2009).

In reaching this determination, the Board intimates no opinion as 
to the merits of this appeal or to any derivative claim brought 
by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2009).

ORDER

The appeal is dismissed.


____________________________	
	____________________________
      MICHAEL MARTIN                                        
RAYMOND F. FERNER
      Acting Veterans Law Judge                                  
Acting Veterans Law Judge
      Board of Veterans' Appeals                                  
Board of Veterans' Appeals 


____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


